Citation Nr: 1436004	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  13-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear hearing loss.

2.  Whether new and material evidence has been received with respect to a claim of service connection for right ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1957 to April 1960. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that continued a noncompensable rating for left ear hearing loss, reopened the right ear hearing loss claim, and denied it on the merits.

The Veteran appeared at a Board hearing via video conference in November 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The issues of entitlement to service connection for right ear hearing loss and entitlement to an increased (compensable) rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A January 2010 rating decision denied service connection for right ear hearing loss.  The Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance.  

2.  The evidence added to the record since the January 2010 rating decision triggers the necessity of additional assistance to the Veteran.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).

2.  New and material evidence to reopen a claim for entitlement to service connection for right ear hearing loss has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the Board reopens the right ear hearing loss claim in the decision below, discussing of the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.

New and Material Evidence

A January 2010 rating decision reopened the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss on the basis of receipt of new and material evidence.  The claim was denied, as the RO found that the weight of the evidence was against a conclusion that current right ear hearing loss was related to service.

The Veteran did not appeal the decision and no new and material evidence was received within one year of its issuance.  Thus, the January 2010 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b);  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Although the AOJ determined new and material evidence to reopen the claim was received and reopened the claim and adjudicated it on the merits, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).

Analysis

The evidence added to the record since the January 2010 rating decision consists of a June 2011 private medical opinion of D.J.S., M.D., in which he opines the Veteran's right ear hearing loss was more likely caused by his in-service exposure to artillery and small arms fire.  The newly received evidence relates to previously unestablished elements of the claim and raises a reasonable possibility of substantiating the claim.  As such, it is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Although the Board reopens the claim, the record is insufficiently developed for a decision on the merits.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.  The claim is reopened.  The appeal is granted solely to that extent.


REMAND

In addition to the need for a comprehensive medical nexus opinion for the right ear, the Veteran and his wife testified at the hearing that his left ear hearing loss has worsened since the 2011 examination.  Further, evaluation of the left ear hearing loss is intertwined with the service connection question for the right ear.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for his bilateral hearing loss since 2004.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  In addition to the above, the RO will also contact Dr. DJS and ask him if he will provide a rationale for his June 2011 nexus opinion.  The same should also be done for the audiologist, M.T.F., as concerns his June 2009 opinion.

3.  After all of the above is complete, the AOJ will arrange an appropriate examination by an appropriate examiner.  The claims file must be provided for review by the examiner as part of the examination.  The Board asks the following issues be addressed:

The VA examiner is asked to opine whether there is at least a 50-percent probability that the Veteran's right ear hearing loss had its onset in active service or within one year afterwards.  If the answer is negative, then is there at least a 50-percent probability that the Veteran's right ear hearing loss is related to his active service?

Advise the examiner the Veteran's and his wife's lay statements must be considered in arriving at an opinion.  Advise the examiner further that a full explanation for any opinion rendered must be provided, to include agreement or disagreement with the private opinions of record, and the specific reasons for agreement or disagreement.

The examiner is also asked to conduct an examination to determine the current severity of the Veteran's left ear hearing loss.  Again, the Veteran's and his wife's lay statements must be considered as part of the examination.

4.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC). 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


